Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of metal scrap made from obsolete lead pipe which was imported to be used in re-manufacture by remelting, and that it has been so used. An examination of the papers disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.